DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/813,057 filed on September 28, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 9-14 and 17-18 are still pending, with claims 1-4, 9 and 17 being currently amended. Claims 7-8, 15-16 and 19-20 are cancelled. 

Status of Objections and Non-Prior Art Rejections
I. 35 USC § 112 Rejections
Applicant’s amendments to claims 1, 9 and 17 are accepted. The 112(b) rejections of claims previously applied to now canceled claims 8, 16 and 20 are moot and no longer apply.
II. 35 USC § 112(f) Interpretations
Applicant’s amendments to claim 1 are sufficient such that claim 1 no longer is interpreted under 112(f).

Allowable Subject Matter
Claims 1-6, 9-14 and 17-18 are allowed.
With respect to claim 1, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “wherein the personalized charging rate is calculated to reduce a time difference between the parked period and 
Claims 2-6, being dependent on claim 1, are allowable for the same reasons as claim 1. 
Claim 9 recites similar limitations as claim 1, and is therefore allowable for the same reasons as claim 1.
Claims 10-14, being dependent on claim 9, are allowable for the same reasons as claim 9.
Claim 17 recites similar limitations as claim 1, and is therefore allowable for the same reasons as claim 1.
Claim 18, being dependent on claim 1, is allowable for the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859